Citation Nr: 0933195	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-20 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED), claimed as secondary to medication used to treat 
service connected post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In March 2007, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In May 2007, the Board upheld the RO's denial of the 
Veteran's claim for service connection for erectile 
dysfunction.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In May 2008, 
the Court granted a Joint Motion of the Veteran and the 
Secretary of Veterans' Affairs, vacating the Board's decision 
as to this issue and remanding the issue to the Board for 
compliance with the instructions in the Joint Motion.  

In August 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
afford the Veteran a VA examination.  That development 
complete, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDING OF FACT

The Veteran's erectile dysfunction is not caused or 
aggravated by medication prescribed for his service connected 
PTSD.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Representation

An appellant seeking VA benefits will be accorded full right 
to representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person.  
38 C.F.R. § 20.600 (2008).  It is up to the appellant to 
appoint such a representative.  38 C.F.R. §§ 20.602 - 20.605 
(2008).  In a December 2006 VA FORM 21-22a "APPOINTMENT OF 
INDIVIDUAL AS CLAIMANT'S REPRESENTATIVE"  the Veteran listed 
an individual by name as his representative and listed that 
such individual was an accredited service organization 
representative, naming the service organization as The 
American Legion. 

In a letter dated in June 2009, Counsel for The American 
Legion informed VA that The American Legion did not represent 
the Veteran.  In June 2009, the Board sent a letter to the 
Veteran informing them that the Board was unclear as to the 
Veteran's wishes for representation.  This letter informed 
the Veteran of his options for representation, including that 
he could represent himself.  This letter informed the Veteran 
that the Board would delay review of his case for 30 days to 
give him time to make a choice as to representation.  This 
letter also informed the Veteran that if the Board had not 
heard from him, or from his new representative, within 30 
days of the date of the letter, the Board would assume that 
he wished to represent himself and would resume review of his 
appeal.  The Veteran has not responded.  Hence, the Board 
assumes that he wishes to represent himself and the Board 
will not further delay adjudication of his appeal.  

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In this case, the Veteran has contended that his erectile 
dysfunction is related to medication prescribed for his 
service connected PTSD, a theory of entitlement referred to 
as "secondary service connection."  "Secondary service 
connection" means that a claimed disability may be service 
connected if the claimed disability is the result of or has 
been aggravated by a disability for which service connection 
has already been established.  38 C.F.R. § 3.310 (2008).

38 C.F.R. § 3.310 was revised during the course of the 
Veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  Arguably, the revisions tighten the requirements to 
establish service connection on a secondary basis in those 
instances where the nonservice connected disability is 
aggravated, rather than caused, by the service connected 
disability.  In this regard, a baseline must be established 
from evidence of the extent of the nonservice connected 
disability prior to the aggravation by the service connected 
disability.  38 C.F.R. § 3.310 (2008).

Generally, when a regulation is amended during the course of 
a claim or appeal, the Board must determine which version 
should be applied and/or the respective time periods for 
application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.

In order for the September 2006 revisions to matter, it must 
first be established that the service connected disability 
has aggravated the nonservice connected disability.  In the 
instant case, the preponderance of the evidence shows that 
the Veteran's erectile dysfunction was neither aggravated nor 
caused by his PTSD, including medication prescribed for his 
PTSD.  Hence, the revisions to § 3.310 do not affect this 
case and the Board need not determine if the whether the 
revised version of § 3.310 is to be given retroactive effect.

Although the Veteran no longer contends that he incurred 
erectile dysfunction in active service or that his erectile 
dysfunction is directly related to his service, the Board 
notes that the service treatment records in conjunction with 
this claims file do not reference any treatment or diagnosis 
of erectile dysfunction.  Thus, service records, as a whole, 
provide evidence against this claim, failing to indicate that 
the Veteran had a chronic erectile disorder in service or for 
many years thereafter.  

Review of the record shows that the initial diagnosis of 
erectile dysfunction was in January 2003.  In addition, 
service connection is in effect for PTSD.  Accordingly, the 
first two elements are satisfied.  This decision turns on 
whether there is a nexus between his PTSD and his erectile 
dysfunction.  

In December 2006, the Veteran underwent a VA genitourinary 
examination.  The examiner noted that the Veteran reported a 
three year history of erectile dysfunction, which he claimed 
was caused by the medication he had been taking for PTSD 
since 2003.  Upon review of the claims file and examination 
of the Veteran, the examiner commented that erectile 
dysfunction can be caused by several medical conditions, 
including physical, organic, and psychological conditions.  
She stated that hypertension and medications to treat 
hypertension are one of the possible causes for developing 
erectile dysfunction.  The examiner further noted that the 
Veteran has hypertension, had been taking medication prior to 
the year 2002, and erectile dysfunction was already present 
in January 2003.  Therefore, the examiner concluded that she 
was unable to provide an opinion without resorting to mere 
speculation as to whether the Veteran's erectile dysfunction 
is solely caused by the medications taken for his service 
connected PTSD.  

The foundation for the May 2008 Joint Motion appears to be 
that this examination was inadequate.  The Parties agreed as 
follows:  

The examination is inadequate because the 
examiner failed to describe Appellant's 
disability, ED in sufficient detail.  
[citation omitted].  Specifically, while 
the examiner stated that he could not 
determine whether Appellant's ED was 
caused "solely" by his PTSD medication, 
he failed to provide an opinion as to 
what extent, if any, Appellant's PTSD 
contributed to his ED. 

May 2008 Joint Motion at 3.  

In October 2008, the Veteran underwent another VA examination 
pursuant to the Board's August 2008 Remand.  The request in 
that Remand, and included in the examination report, were, in 
pertinent part, as follows:  

With respect to ED, the examiner should 
express and opinion as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
such disability (a) was caused, or (b) is 
aggravated, by the veteran's service-
connected PTSD.  As stated in the joint 
motion, the question is to what extent, 
if any, did the veteran's PTSD medication 
"contributed to his ED."  

The physician who examined the Veteran indicated that she had 
reviewed the Veteran's claims file.  She described the 
Veteran's ED as complete, of unknown etiology, resulting in 
absence of ejaculation, and that vaginal penetration was not 
possible.  

The examiner responded to the Board's inquiry with the 
following:  

I agree with the previous opinion that it 
would be resorting to mere speculation to 
opine that the veteran's service-
connected PTSD and its treatment caused 
his ED.  I also cannot resolve the issue 
of aggravation of veterans ED by his 
service-connected PTSD and its treatment 
without resorting to mere speculation.  
Rationale:  There is no objective 
evidence that PTSD and its treatment 
caused this veterans ED.  The veteran has 
a history of HTN [hypertension] and its 
treatment are known causes of ED and a 
likely cause of this veterans ED.  It 
would be speculative to opine whether or 
not veteran would have ED due to any 
other cause including PTSD and its 
treatment if he did not have HTN.  The 
natural progress of ED is to worsen over 
time.  There is no objective evidence 
that veterans service-connected PTSD and 
its treatment have aggravated his ED 
above this natural progression.  

The Board cannot find fault with this opinion.  The physician 
was very clear that there was no objective evidence of 
causation or aggravation of the Veteran's ED by his PTSD or 
treatment for his PTSD.  She explained that the most 
"likely" cause of his ED was his hypertension and treatment 
for his hypertension.  These statements sufficiently 
addressed the question as to whether the Veteran's PTSD 
treatment contributes to his ED.  

In short, under the facts of this case as reviewed by this 
physician, there is no medical basis for finding that the 
Veteran's PTSD or the treatment he receives for his PTSD, 
contributes to his ED.  

In this regard, the Board observes that entitlement to 
service connection may not be based on speculation or remote 
possibility.  Opinions noting that "it is possible" that 
the veteran's condition may be related to service or have 
undergone a permanent worsening are insufficient to form a 
basis for a grant of service connection.  38 C.F.R. § 3.102; 
see, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim).  

In cases such as this, where the examiner states that an 
opinion could not be rendered one way or the other as to the 
question posed, the opinion has been described by the Court 
as "non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  The statements of the VA examiners are therefore 
not probative on the issue of a nexus between the Veteran's 
PTSD (including treatment for his PTSD) and his erectile 
dysfunction.  Id.  

As there is no medical opinion evidence probative of whether 
this Veteran's erectile dysfunction was caused or is 
aggravated by his PTSD and treatment of his PTSD, the Board 
must look to other evidence of record to resolve this 
question.  

As to the Veteran's own statements relating his PTSD 
treatment to his erectile dysfunction, he has not 
demonstrated that he has medical knowledge beyond that of a 
layperson.  This question cannot be resolved by medical 
professionals, as demonstrated by the two opinions already 
discussed.  It follows that the question is far to complex to 
be addressed by the opinion of a layperson.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  (explaining in footnote 4 that a veteran 
is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence 
as to more complex medical questions).  Hence, the Veteran's 
opinion regarding a nexus between his erectile dysfunction 
and the treatment for his PTSD is not competent evidence.  

VA treatment records show that the Veteran is prescribed 
fluoxetine.  Also of record are documents which have been 
obtained from the world wide web and could be described as 
"medical treatise evidence."  These documents both refer to 
decrease in sex drive, abnormal ejaculation, and/or impotence 
as possible side effects of fluoxetine.  

One of these articles refers to sexual dysfunction as a 
commonly reported side effect and the other refers to 
decrease in sex drive as a less common side effect.  These 
documents also list possible side effects of indigestion and 
chest pain, obviously not symptoms unique to treatment with 
this drug.  Neither article refers to patients who also have 
hypertension or are treated for hypertension.  

Given the reports of the two VA medical examiners, who not 
only had the claims file before them, including these 
articles, but also have medical training and experience, 
these articles are not probative that this Veteran's erectile 
dysfunction is caused or aggravated by fluoxetine.  

In short, there is no probative evidence that this Veteran's 
erectile dysfunction is caused or aggravated by his PTSD or 
the treatment for his PTSD.  This, however, this does not 
mean that the Veteran prevails.  The reasonable doubt 
doctrine, equivalent to an evidentiary standard of "as 
likely as not", does not relieve the Veteran of the initial 
burden of proof.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1991).  The Court has explained that the benefit of the 
doubt doctrine is not a presumption and does not relieve the 
veteran of the burden of producing evidence.  McGee v. 
Nicholson, 20 Vet. App. 472, 478 (2006).  

In the instant case, the evidence does not support a grant of 
service connection for erectile dysfunction.  The Board does 
not find that additional examinations or opinions are called 
for.  Qualified medical professionals have stated that a 
competent opinion resolving the question at issue could only 
be arrived at by mere speculation.  As explained in the duty 
to notify and assist section of this decision, this is not an 
"inadequate" examination and opinion and VA has no further 
duty to reexamine the veteran or obtain any further opinion, 
it is simply the truth.   

Inasmuch as an award of service connection must be based on 
reliable competent medical evidence and conjectural or 
speculative opinions as to some remote possibility of such 
relationship is insufficient, see 38 C.F.R. § 3.102, service 
connection may not be granted for erectile dysfunction.

Accordingly, for the reasons stated above, the Board finds 
that there is no evidence probative of a finding that this 
Veteran's erectile dysfunction is caused or aggravated by his 
PTSD or treatment for his PTSD.  The Board also finds that no 
such evidence is obtainable in this case.  Hence, the appeal 
must be denied.  
Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in March 2003.  This letter 
was sent following receipt, earlier that month, of the 
Veteran's claim for service connection for erectile 
dysfunction and prior to the initial RO decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records.  The Veteran has submitted medical 
treatise evidence.  He was also afforded an opportunity to 
present his contentions in a personal hearing before the 
undersigned.  

Examinations were afforded the Veteran in December 2006 and 
October 2008.  Together, these examiners have explained that 
a medical opinion as to whether the Veteran's erectile 
dysfunction was caused or is aggravated by drug treatment for 
his PTSD could not be provided without resorting to mere 
speculation.  These opinions are most properly treated as 
"non-evidence" on the issues of causation and aggravation.  
However, the non-evidence character of the opinions does not 
mean that the opinions are inadequate.  See Roberts v. West, 
13 Vet. App. 185, 189 (1999).  Rather, it simply means that 
probative medical opinion evidence is not obtainable in this 
case.  There is no further duty to obtain medical opinion 
evidence.  Indeed, given the December 2006 and October 2008 
reports from the medical professionals, any opinion that 
expressed a more definite relationship between the Veteran's 
PTSD treatment and his erectile dysfunction would be highly 
questionable.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


